Citation Nr: 0839065	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-38 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for dermatitis or 
eczema.

2.  Entitlement to service connection for spondylolisthesis 
and scoliosis.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel

INTRODUCTION

The veteran had active service from January 1985 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative evidence preponderates 
against a finding that the veteran's dermatitis or eczema was 
manifested in or is causally related to her active military 
service.
 
2.  The competent and probative evidence preponderates 
against a finding that the veteran's spondylolisthesis and 
scoliosis is causally related to her active military service, 
and arthritis is not shown to have been manifested either in 
service or within one year after separation from service.

3.  The competent and probative evidence preponderates 
against a finding that the veteran's right knee disorder is 
causally related to her active military service, and 
arthritis is not shown to have been manifested either in 
service or within one year after separation from service.

4.  The veteran was not engaged in combat with the enemy 
during her active military service, and an independently 
corroborated stressor event in service has not been 
established to support a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  Neither dermatitis nor eczema was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008).


2.  Neither spondylolisthesis nor scoliosis was incurred in 
or aggravated by service, nor may arthritis be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

3.  A right knee disorder was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309.

4.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110,  1131; 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 


If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In April 2003 and September 2003 VA sent the veteran letters 
informing her of the types of evidence needed to substantiate 
her claim and its duty to assist her in substantiating her 
claim under the VCAA.  The letters informed the veteran that 
VA would assist her in obtaining evidence necessary to 
support her claim, such as medical records, employment 
records, or records from other Federal agencies.  She was 
advised that it is her responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to her claim.  See 
38 C.F.R. § 3.159(b)(1) (2008).  Although no longer required, 
the appellant was also asked to submit evidence and/or 
information in her possession to the RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the December 2004 rating 
decision and October 2006 SOC explained the basis for the 
RO's action, and the SOC provided her with an additional 60-
day period to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to her 
claim has been obtained and associated with the claims file, 
and that neither she nor her representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.

The RO did not afford the veteran a VA examination for her 
claims for dermatitis or eczema, spondylolisthesis and 
scoliosis, and a right knee disorder, on the basis that there 
is already sufficient medical evidence to decide the claim, 
and the Board agrees.  In McClendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court reviewed the criteria for 
determining when an examination is required by applicable 
regulation and how the Board applies 38 C.F.R. § 3.159(c).  
The three salient benchmarks are: competent evidence of a 
current disability or recurrent symptoms; establishment of an 
in-service event, injury, or disease; and indication that the 
current disability may be associated with an in-service 
event.  The Board finds that there is no competent evidence 
of current dermatitis or eczema or right knee disorder.  
While the veteran has spondylolisthesis and scoliosis, the 
evidence does not show any in-service event which could have 
led to it, as discussed below.  Therefore, the Board finds 
that the evidence of record does not trigger the necessity of 
an examination in order to decide the claim on the merits as 
it relates to dermatitis or eczema, spondylolisthesis and 
scoliosis, and a right knee disorder.  See 38 C.F.R. § 
3.159(c).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disorder will be considered to have been 
aggravated by active military service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  
Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

Regarding the question of aggravation of a pre-existing 
condition, essentially, the law as recently interpreted under 
Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 
3-2003 (July 16, 2003), mandates that, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disorder existed prior to service and that it was not 
aggravated by service.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease. History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
incurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b).

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  VA may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition. 38 U.S.C.A. § 1153.  However, if VA fails to rebut 
the section 1111 presumption, the claim is one for service 
connection, not aggravation.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Consistent with the Cotant decision and the General Counsel 
opinion, the language of the aforementioned regulation at 38 
C.F.R. § 3.304(b) (2004) was amended during the pendency of 
this appeal, effective May 4, 2005.  See 70 Fed. Reg. 23,027-
29 (May 4, 2005) (now codified at 38 C.F.R. § 3.304(b) 
(2005)).  As noted above, the amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

A.  Service Connection for Dermatitis or Eczema

The veteran's service treatment records (STRs) do not show 
any complaints or treatment for dermatitis or eczema.  At her 
June 1985 discharge examination, her skin and lymphatics were 
found to be normal.  In addition, the veteran indicated on a 
June 1985 medical history report that she did not have any 
history of skin diseases.  The post-service records do not 
show that the veteran has received any treatment for 
dermatitis or eczema.

We recognize the sincerity of the arguments advanced by the 
veteran that she has dermatitis or eczema which are service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, dermatitis and eczema require specialized training 
for a determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology.  In 
the present case, there is not any evidence of record that 
the veteran has been diagnosed with dermatitis or eczema.

Therefore, with no competent medical findings to support her 
assertions, the evidence preponderates against the veteran's 
claim for service connection for dermatitis or eczema, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.

B.  Service Connection for Spondylolisthesis and Scoliosis

An X-ray report from November 1974, when the veteran was 15 
years old, shows rotatory scoliosis in the lumbar spine.  At 
the veteran's enlistment examination in September 1984 it was 
noted that she had scoliosis.   The STRs do not show any 
complaints or treatment related to the veteran's back.  She 
indicated on her June 1985 discharge medical history report 
that she did not have any history of recurrent back pain.  It 
was noted at her discharge examination that her right 
shoulder was lower than her left, with sternoclavicular 
deviation at the lumbar region.

Private treatment notes from May 1990 showed that the veteran 
had considerable low back pain, and it was noted that she had 
right lumbar scoliosis and a 50 percent L5-S1 
spondylolisthesis.  At a December 1990 orthopedic 
consultation, it was noted that she had been in an automobile 
accident in June 1987, after which she was diagnosed with 
spondylolisthesis at the lumbosacral junction.  The veteran 
reported that since that time she had experienced persistent 
low back pain, associated with aching over the anterior 
aspect of the thighs.  The symptoms had become progressively 
worse to the point that it was difficult for the veteran to 
do housework.  

On physical examination, the veteran did not appear to be in 
distress.  She had a left thoracic right lumbar scoliosis 
that A.S., M.D., the examiner, estimated to be around 25 
degrees.  There was a full range of motion of the lumbar 
spine with a mild complaint of pain in the low back with 
flexion, extension, and side bending.  The remainder of the 
motor and neurologic examination of both lower extremities 
was within normal limits.  Dr. S opined that the veteran's 
scoliosis was not related to her pain.  He felt that the 
source of the pain was the veteran's unstable lumbosacral 
junction.

In January 1991 the veteran underwent lower back surgery to 
reduce the spondylolisthesis.  At a March 1991 orthopedic 
consultation, she was able to walk unaided, and had limited 
motion of the lumbar spine.  In May 1991, Dr. S opined that 
the veteran was doing well, as her back pain had disappeared 
and X-rays showed excellent placement of the hardware and a 
solid fusion.

At February 1995 private treatment the veteran complained of 
low back pain on a daily basis, and said that she had not 
worked in six and a half years because of the pain.  D.C.Z., 
D.O., diagnosed the veteran with chronic low back pain 
secondary to lumbar fusion because of spondylolithesis.

At March 1995 treatment with A.L.A., M.D., the veteran 
complained of pain in the mid-thoracic region, particularly 
with activity, as well as an occasional sharp, stabbing 
lumbar pain.  The veteran's symptoms were aggravated with 
standing, sitting and walking.  On examination, a straight 
leg test was negative and the veteran was tender over the 
lumbar spine and right thoracic region.  X-rays of the lumbar 
spine showed a Steffe plate at the L5-S1 junction, in 
satisfactory position with good fusion mass.  A comparison to 
an April 1994 X-ray showed no evidence that the scoliosis had 
progressed.

The veteran complained to Dr. Z, at March 1996 treatment, of 
a two-week history of upper thoracic and cervical muscle 
pains that had come on over the past two weeks.  She had 
brought X-rays with her, and Dr. Z opined that she still had 
fairly severe scoliosis present in the mid and upper lumbar 
spine.  Dr. Z diagnosed the veteran with cervical and 
thoracic myositis.

Dr. A wrote in an April 1996 letter that the veteran had a 
significant loss of motion of her lumbar spine.  She was able 
to forward flex only to a position of 14 inches from the 
floor, and her right lateral bending and extension were 20 
degrees.  His findings confirmed the radicular etiology of 
her pain, and the pain that she described coming from her 
back into her leg, which prevented any type of bending, 
stooping, lifting, or prolonged sitting.  The veteran 
complained at April 1997 treatment with Dr. A that she 
continued to have pain, burning, and numbness.  Dr. A felt 
that the veteran had pain secondary to thoracolumbar 
scoliosis.  At February 1998 treatment the veteran rated her 
pain as approximately six out of ten.  She was taking 
medication for pain management, and had tried using a TENS 
unit without success.  At an October 1998 follow-up she 
reported being in persistent pain, and said she spent 80 
percent of her time in bed or a chair.  She rated her pain as 
an eight out of ten in intensity, with most of it in the low 
back.

The veteran reported at September 1999 treatment with Dr. A 
that she had difficulty with ambulation and increased 
activities, due to her back pain.  X-rays revealed a 
progression of the curvature of the T12 - L3 level to 28 to 
30 degrees.  Dr. A prescribed a molded orthosis at September 
2000 treatment.  The veteran reported that she was in her 
waterbed for 22 hours a day and was unable to sit or stand 
for prolonged periods of time.  Therefore, Dr. A felt that it 
would not be possible for the veteran to serve on jury duty.  
An October 2001 X-ray from private treatment showed roughly a 
17-degree scoliosis with concavity to the left.  The film was 
compared to one from September 2000, and there had been no 
significant changes.  E.J.W., M.D., wrote in December 2003 
that it would not be advisable for the veteran to be in an 
upright position for prolonged periods of time, and he 
recommended that she take breaks for movement and/or lying 
down.

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985)).  The VA General Counsel, in that 
precedent opinion, indicated that there is a distinction 
under the law between a congenital or developmental 
"disease" and a congenital "defect" for service connection 
purposes, in that congenital diseases may be recognized as 
service connected if the evidence as a whole shows 
aggravation in service within the meaning of VA regulations.  
A congenital or developmental "defect," on the other hand, 
because of 38 C.F.R. § 3.303(c), is not subject to service 
connection in its own right, though service connection may be 
granted for additional disability due to disease or injury 
superimposed upon such defect during service.  Id.  Under the 
aforementioned definition, scoliosis is a congenital defect.  
Therefore, while the record does not show that the veteran's 
scoliosis was aggravated by service, even if it were it would 
not be subject to service connection.

There is no doubt from the record that the veteran suffers 
from spondylolisthesis which has an adverse impact on her 
daily life.  Unfortunately, the evidence shows that the 
veteran's spondylolisthesis originated from her 1987 motor 
vehicle accident, which occurred after her separation from 
active military service.  There are no complaints of back 
pain in the record before the motor vehicle accident.  Dr. S 
opined in December 1990 that the source of the pain was the 
veteran's unstable lumbosacral junction, which was a result 
of that accident.  Dr. A opined in April 1997 that the 
veteran's back pain was secondary to thoracolumbar scoliosis.  
However, as discussed above, the record shows that the 
veteran's scoliosis existed prior to service, and the medical 
evidence is silent for any aggravation during service.  In 
addition, as a congenital "defect," scoliosis would not be 
subject to service connection in its own right.

We recognize the sincerity of the arguments advanced by the 
veteran that her spondylolisthesis and scoliosis are service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu, supra.  It is true that the 
veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
Buchanan, supra.  However, spondylolisthesis and scoliosis 
require specialized training for a determination as to 
diagnosis and causation, and are therefore not susceptible of 
lay opinions on etiology.

Therefore, as explained herein, since the evidence 
preponderates against the claim for service connection for 
spondylolisthesis and scoliosis, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

C.  Service Connection for a Right Knee Disorder

The STRs show that the veteran complained of right knee pain 
after running in April 1985.  It was noted at May 1985 
treatment that the pain resolved with rest.  However, later 
in May 1985 the veteran complained of pain in her right knee 
that had been present for eight weeks.  She indicated on her 
June 1985 discharge medical history report that she had a 
history of swollen or painful joints.  The examiner noted 
that the left knee had been worse than the right and that the 
veteran had been on crutches for a week.  At the discharge 
examination it was found that the veteran had crepitance in 
both knees with adequate strength and no other abnormalities.

The veteran wrote in her December 2005 Notice of Disagreement 
that she was ordered upon discharge to wear only tennis-style 
shoes for six months, and that she had ongoing treatment for 
her knee problems which had continued to date.  
Unfortunately, the record does not show that the veteran has 
been treated at any time since service for a right knee 
disorder.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).

We recognize her sincere belief that she has a right knee 
disorder which is service connected.  However, the resolution 
of issues that involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, require professional evidence.  See Espiritu, 
supra.  Her lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau, supra.  See also Buchanan, supra.  However, a knee 
disorder requires specialized training for a determination as 
to diagnosis and causation, and is therefore not susceptible 
of lay opinions on etiology.

Since the evidence preponderates against the claim for 
service connection for a right knee disorder, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

D.  Service Connection for PTSD

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. 3.304(f).  With respect to claims for service 
connection for PTSD based upon in-service personal assault, 
38 C.F.R. § 3.304(f)(3) provides additional procedural 
safeguards and considerations which must be addressed prior 
to an adjudication of a claim.  The Board finds that the 
notice requirements of 38 C.F.R. § 3.304(f)(3) were fulfilled 
by the RO in April 2003.

Cases involving allegations of non-combat personal assault 
fall within the category of situations in which it is not 
unusual for there to be an absence of service records 
documenting the events of which the veteran complains.  
Therefore, evidence from sources other than the veteran's 
service records may be used to corroborate an account of a 
stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 
272, 281 (1999).  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).

The Court of Appeals for Veterans Claims has pointed out that 
"VA has provided special evidentiary development procedures, 
including the interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996), (citing VA Adjudication Procedure Manual M21-1 (M21-
1), Part III, 5.14c (8)-(9)).  The Court has also held that 
these provisions of M21-1, which provide special evidentiary 
procedures for PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations.  
See YR v. West, 11 Vet. App. 393 (1998); Cohen, supra.

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. D, Para. 17 (2008), entitled "Developing Claims for 
Service Connection for PTSD Based on Personal Trauma."

Evidence of behavioral changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.
 
The veteran was discharged from the Air Force with an entry 
level separation.  Her DD Form 214 states that she was 
discharged because she failed to complete the commissioning 
program.  DD Form 785 states that the veteran was 
administratively disenrolled from officer training school 
(OTS) for a lack of aptitude for commissioned service.  In 
addition, the form states that she was unable to adapt well 
to the stresses of the OTS environment and was unable to 
successfully establish the personal relations with her peers 
and flight commander which are required to demonstrate the 
ability to serve as an officer.

The STRs show that in March 1985 the veteran was referred to 
the mental health clinic due to problems communicating with 
her OTS classmates.  There had been at least two incidents in 
which the veteran had made sarcastic remarks about an 
individual and then tried to make a joke out of it.  The 
veteran also jokingly referred to herself as manic 
depressive.  While she reported some highs and lows, the 
examiner did not feel that she was in the manic range.  
Testing later in March 1985 was declared invalid by the 
examiner because the veteran only reported what she wanted 
the examiner to hear.  All the veteran's answers dealt with 
helping other people, which the examiner felt indicated 
extreme naivete and rigidity, or a conscious deception.  

In April 1985 there was a faculty board proceeding of the 
OTS, at which the veteran submitted a statement stating that 
a male colleague had made sexual advances to her, which he 
denied.  The board recommended that the veteran be eliminated 
from the program due to a lack of aptitude.  Her record 
showed excessive demerits, suspected honor code violations, 
and personal relations problems.  The faculty board indicated 
that it had carefully considered allegations of sexual 
harassment, and did not believe it had occurred.  In 
addition, the board felt that the veteran was unwilling to 
accept responsibility for her problems.

Later in May 1985 the veteran requested that the inspector 
general review her discharge from OTS.  She wrote about 
several incidents for which she had been disciplined during 
her service, and did not mention sexual harassment or 
assault.

On her June 1985 separation medical history report, the 
veteran did not indicate any psychological problems, and she 
was found to be normal from a psychiatric standpoint on her 
discharge examination.  

At March 1989 VA treatment the veteran claimed that she 
became violent when experiencing pain.  She stated that she 
had a lot of conflict with her parents, and expressed anger 
towards them.  The veteran was diagnosed with adjustment 
disorder with anxious features.  At May 1989 VA treatment she 
was diagnosed with PTSD, delayed.  

She received VA mental health treatment in June 1989 during a 
26-day hospitalization.  During this treatment the veteran 
reported that she could not tolerate pain because of her 
experience as a sexually abused child.  Her diagnosis 
included PTSD, delayed.  The veteran gave birth in August 
1989, and became suicidal in May 1990 when the Air Force 
threatened to send her husband, who was on active duty, to 
Spain without her.  She was hospitalized in a psychiatric 
unit for five weeks, her marital problems increased, and she 
had "severe conflicts" with neighbors due in part to her 
rigidity and instability.

In a December 1991 summary of treatment, a nurse with the 
P.G. County Health Department wrote that the veteran had been 
seen in individual therapy since April 1991 for symptoms of 
depression and PTSD.  She presented with tearfulness, periods 
of explosive anger, suicidal thoughts, memory lapses, and 
difficulty in maintaining relations with others, particularly 
her husband.  She said she had been abused as a child and got 
married at age 18 to get away from home, but became a 
battered wife.  When the marriage ended she returned to her 
parents' home and completed her education, but did not get 
along well with the other students.  The summary of treatment 
stated that the veteran had received an "other" discharge 
after nine and a half weeks of officer training school due to 
a failure to form interpersonal relationships with the 
instructor and fellow students.  She had then moved to 
California, where she had several jobs and began 
psychotherapy because she was unable to adjust to work 
situations.  She had been fired from a job when she could no 
longer concentrate due to back pain after a motor vehicle 
accident.  She had married again and had marital problems 
which she blamed on her mother's interference, causing her to 
cut off her relationship with her parents.

At August 1992 VA treatment, the veteran's diagnosis included 
having a history of PTSD.  It was noted in December 1990 that 
the veteran had PTSD secondary to childhood abuse.  A private 
social worker wrote in October 1993 that the veteran's 
diagnosis was PTSD.

The veteran had a psychological evaluation for her Social 
Security disability claim in March 1996; she said she 
believed she had been was raped when she was five years old, 
and that she had a nervous breakdown in kindergarten.  She 
reported being estranged from her mother for six and a half 
years because of her belief that her father had raped her, 
but said that they had recently spoke and visited each other.  
While in college the veteran said that she worked in a 
convenience store but quit at the advice of the police 
because she was being stalked by a man who had tried to 
kidnap her.  The veteran reported loving Air Force OTS, but 
said that she left on a mutual agreement because of a knee 
injury and interpersonal problems stemming from her informing 
on a roommate who had violated the honor code.  Shortly 
before her 1987 motor vehicle accident, the veteran reported 
that she had started seeing a therapist because she was 
having "flashbacks" of sexual abuse.  The veteran said that 
in a recent relationship there was an incident in which she 
had flashbacks with pain during intercourse.  The examiner 
opined that the veteran's judgment in insight were fair.  He 
diagnosed the veteran with pain disorder, with both 
psychological factors and a general medical condition.

The veteran wrote in her March 2003 claim that she was 
frequently "groped" during her active service, and that a 
male colleague had frequently made comments to her regarding 
his desire to sleep with her.  She wrote that these physical 
contacts and verbal assaults exacerbated the PTSD symptoms 
she had from when she was raped as a child.

In 2003 the veteran sought Vet Center treatment.  An October 
2003 report stated that she entered treatment because of 
sexual trauma she claimed she experienced in OTS.  The 
veteran also said that she believed that she was sexually 
assaulted as a child, and that, although she could not 
remember it, she did remember being afraid of her father.  
She reported intrusive thoughts, increased hypervigilance, an 
inability to sleep, nightmares, poor concentration, an 
inability to focus, no energy, an exaggerated startle 
response, fear, anxiety, and anger.  The veteran said that 
sex with partners had always been a problem and she described 
herself as "separate from self when talking about the 
trauma."  Her diagnosis was PTSD, chronic, lifetime, and 
major depression, ongoing.  
 
The veteran had a VA PTSD examination in March 2004, at which 
she stated her belief that she was sexually abused by her 
father at age four and a half.  She said that her parents 
would no longer speak to her, as a result of her confronting 
them about that.  The veteran said that sexual harassment 
began within two weeks of when she entered OTS, and escalated 
over time.  She described an incident in which a male student 
grabbed her from the back and made sexual comments.  He later 
would request her to have sex with him, and described 
locations where they could do so.  The veteran also said that 
a dorm guard with whom she worked would grab her around the 
hips and attempt to hold her against him, and that the flight 
commander did not help when she complained to him.  She also 
said that there were three males who routinely followed her, 
and that one of them once hid in the closet of her room.  
According to the veteran, the other people in the OTS program 
were ordered not to speak to her after she complained.  The 
veteran said that after her active service she had difficulty 
working with male supervisors because of her OTS experiences.

The veteran reported that she has nightmares of violence and 
"sexual stuff" on a nightly basis and that she experiences 
"constant pervasive fear."  She described an incident in 
which a man held open a door for her and she was afraid to 
walk through it and reported intrusive, distressing memories 
approximately once or twice a week.  The veteran had upgraded 
her alarm system and had a guard dog.  She described having 
an isolated existence, and said that she is constantly 
irritable and nervous and sits with her back against the wall 
because she needs to know what it going on around her.

The VA examiner opined that the veteran met the diagnostic 
criteria for PTSD, and that it was moderately affecting her 
life.  The symptoms of reliving, increased avoidance, and 
increased arousal appeared to be attributed at least in part 
to the veteran's experience at OTS, and it was likely that 
the symptoms had been exacerbated by a recent Air Force sex 
scandal.

In a November 2006 statement the veteran wrote that during 
her active service a male flight mate would frequently 
comment on her physical attributes, demand that she march in 
front of him, grope her, and demand that she have sex with 
him.  The veteran wrote that the was ostracized after 
reporting this, and that the stress took a physical toll on 
her.

The VA examination opinion and treatment records discussed 
above show that the veteran has been diagnosed with PTSD in 
accordance with 38 C.F.R. § 4.125.  Therefore, whether a 
diagnosis exists is not the question in this case.  The 
question to be addressed is whether the veteran had a 
verified in-service stressor which could support a post-
service diagnosis of PTSD.  

Careful review of the evidentiary record does not support or 
corroborate the veteran's accounts of sexual assaults in 
service.  It is not a pleasant task for the Board to question 
a veteran's recollection or credibility, but we must note 
that the in-service faculty board from OTS found that the 
sexual assaults which the veteran alleged had not occurred.  
The record contains three letters to the faculty board in 
support of the veteran, and none of them discusses the 
alleged incidents of sexual assault.  The veteran was advised 
in the October 2006 SOC that eyewitness statements regarding 
the alleged harassment would assist the RO in evaluating her 
claim.  Although the Board recognizes that obtaining witness 
statements regarding the harassment may not be possible, it 
is noted that the veteran did not discuss any incidents of 
harassment or assault in her contemporaneous in-service 
mental health evaluations.  

The veteran's PTSD has been linked, by post-service medical 
providers, to in-service sexual assault, but those treating 
providers or examiners were relying on the veteran's accounts 
for their diagnosis.  A mere transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  We recognize, of course, that 
such an opinion cannot be rejected solely because it is based 
upon a history supplied by the veteran; the critical question 
is whether it is credible in light of all the evidence.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject 
such statements of the veteran if rebutted by the overall 
weight of the evidence).  In light of the above, the Board 
finds that an in-service stressor for the veteran's PTSD has 
not been verified or corroborated.

We recognize the sincerity of the arguments advanced by the 
veteran that her PTSD is service connected.  However, as 
noted above, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence, and although the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or 
symptoms subject to lay observation, PTSD is a complex 
disorder which requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay diagnosis or lay assessment as to 
causation.  

The Board sympathizes with the veteran in her claim for 
service connection for PTSD based on sexual assault.  
However, in the absence of evidence reasonably supporting 
such assault(s) in service, service connection for PTSD must 
be denied.  As the evidence preponderates against the claim 
for service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for dermatitis or eczema is denied.

Service connection for spondylolisthesis and scoliosis is 
denied.

Service connection for a right knee disorder is denied.

Service connection for PTSD is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


